Lacombe, Circuit Judge.
As to the proposition advanced that the articles in question are dutiable under paragraph 140, rather than under paragraph 135, for the reason that paragraph 140 is denominative and paragraph 135 descriptive, I am unable to assent to the views of the plaintiff, because it seems to me that paragraph 140 is not truly denom-inative, but in fact descriptive. Referring to glass in the form of plate which has been cast, which has been polished, and which has not been silvered, it is not, in my judgment, the equivalent of such a term as “ handkerchiefs,” which was found by the supreme court in the Glendinning Case, 10 Sup. Ct. Rep. 44, to be a denominative term, and to take precedence of the mere descriptive phrase. It is claimed by the collector that these are dutiable as articles of glass cut. The testimony here shows that the bevel upon the glass was produced by a process of abrasion. Such operation is not“ cutting, ” in the ordinary sense of the word, as found in the dictionaries. There has been neither section nor incision by a cutting instrument, — a sharp-edged instrument. Still the board of appraisers have found and returned that the beveled edges were produced by cutting, and without going into a discussion of its details, I do not think that the testimony, as a whole, will warrant the court in reversing their decision, there being sufficient in it to warrant the inference that in the trade of the glass (¡utter the word “cutting ” is frequently used as descriptive of a process which would be more accurately described in common speech as “grinding ” or “abrading.” Tor those reasons the decision of the bo ard of appraisers is affirmed.